                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                          Plaintiff,                                  8:18CV290

        vs.
                                                             ORDER TO SHOW CAUSE
BARRINGTON SHOPPES AT 370, L.L.C.,

                          Defendant.


       Plaintiff filed the Complaint on June 25, 2018. (Filing No. 1). On October 2, 2018, the
Court entered an Order to Show Cause (Filing No. 5) because more than 90 days had elapsed since
the Complaint was filed and Plaintiff had not served Defendant.


       Plaintiff filed a response to the show cause order stating that the Douglas County Sheriff
unsuccessfully attempted to serve Defendant twice and sought additional time to serve Defendant
at an alternative address. (Filing No. 8). The Court found Plaintiff’s showing of good cause to be
“thin” but nevertheless granted Plaintiff an extension to November 16, 2018, to serve Defendant.
(Filing No. 9). That deadline has passed, and Plaintiff has still not filed any return of service
indicating service on the defendant or any other proof of service. Accordingly,


       IT IS ORDERED that Plaintiff shall have until December 7, 2018, to show cause why
this case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of this action
without further notice.


       Dated this 26th day of November, 2018.
                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
